Exhibit 10.1

MYRIAD GENETICS, INC.

 

2017 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN, AS AMENDED (as
amended on November 29, 2018)

 

1.

      DEFINITIONS.

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Myriad Genetics, Inc. 2017 Employee, Director
and Consultant Equity Incentive Plan, as amended, have the following meanings:

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the term Administrator means the
Committee.

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan and pertaining to a Stock Right, in such form as the
Administrator shall approve.

Board of Directors means the Board of Directors of the Company.

Cause means, with respect to a Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non‑feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant.  The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

Change of Control means the occurrence of any of the following events:

 

(i)

Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or

 

--------------------------------------------------------------------------------



 

a series of related transactions which the Board of Directors does not approve;
or

 

(ii)

Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval; or

 

(iii)

“Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan, the composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code.

Common Stock means shares of the Company’s common stock, $.01 par value per
share.

Company means Myriad Genetics, Inc., a Delaware corporation.

Consultant means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------



Fair Market Value of a Share of Common Stock means:

(1)      If the Common Stock is listed on a national securities exchange or
traded in the over‑the‑counter market and sales prices are regularly reported
for the Common Stock, the closing or, if not applicable, the last price of the
Common Stock on the composite tape or other comparable reporting system for the
trading day on the applicable date and if such applicable date is not a trading
day, the last market trading day prior to such date;

(2)          If the Common Stock is not traded on a national securities exchange
but is traded on the over‑the‑counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

(3)   If the Common Stock is neither listed on a national securities exchange
nor traded in the over‑the‑counter market, such value as the Administrator, in
good faith, shall determine.

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

Plan means this Myriad Genetics, Inc. 2017 Employee, Director and Consultant
Equity Incentive Plan.

Restricted Stock Grant means a grant by the Company of Shares under the Plan
that are subject to a lapsing forfeiture or repurchase right.

Restricted Stock Unit Award means a grant by the Company under the Plan of an
unfunded, unsecured commitment by the Company to deliver a pre-determined number
of Shares to a Participant at a future time in accordance with the terms and
conditions of the award agreement and the Plan.

Securities Act means the Securities Act of 1933, as amended.

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan.  The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan – a Restricted Stock Grant or a Restricted Stock
Unit Award.

 

--------------------------------------------------------------------------------



Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

2.

      PURPOSES OF THE PLAN.

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate.  The Plan provides for the granting
of Restricted Stock Grants and Restricted Stock Unit Awards and shall not allow
for the grant of stock options.

3.         SHARES SUBJECT TO THE PLAN.

(a)  Commencing on November 29, 2018, the number of Shares which may be issued
from time to time pursuant to this Plan shall not exceed 1,450,0891 Shares of
Common Stock, plus (i) any Shares of Common Stock that are represented by
options previously granted under the Company’s 2003 Employee, Director and
Consultant Stock Option Plan, as amended, and (ii) any Shares of Common Stock
that are represented by options or restricted stock units previously granted
under the 2010 Employee, Director and Consultant Equity Incentive Plan, as
amended, that are forfeited, expire or are cancelled without delivery of Shares
of Common Stock, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 18 of this Plan; provided, however, that as of
November 29, 2018 no more than 7,036,9512 shares shall be added to the plan
pursuant to subsections (i) and (ii).

(b)  If any Restricted Stock Unit Award expires or is forfeited, cancelled, or
otherwise terminated or results in any Shares not being issued or the Company
shall reacquire (at not more than its original issuance price) any Shares issued
pursuant to a Restricted Stock Grant, the unissued or reacquired Shares which
were subject to such Stock Right shall again be available for issuance from time
to time pursuant to this Plan.  Notwithstanding the foregoing, if the Company or
an Affiliate’s tax withholding obligation is satisfied by withholding Shares,
the number of Shares deemed to have been issued under the Plan for purposes of
the limitation set forth in Paragraph 3(a) above shall be the number of Shares
that were subject to the Stock Right or portion thereof, and not the net number
of Shares actually issued.3

 



 

1.

Balance consists of 450,089 remaining shares available for issuance under the
2017 Plan as of October 2, 2018 and 1,000,000 additional shares subject to
stockholder approval at the annual meeting of stockholders to be held on
November 29, 2018.

 

2.

This number consists of options to purchase 893,645 shares of common stock that
are outstanding under the 2003 Plan, and options to purchase 4,784,046 shares of
common stock and unvested restricted stock units representing 1,359,260 shares
of common stock under the 2010 Plan.

 

3.

As of October 2, 2018, unvested restricted stock units representing 1,187,465
shares of common stock are outstanding under the 2017 Plan.

 

--------------------------------------------------------------------------------



4.          ADMINISTRATION OF THE PLAN.

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator.  Subject to the provisions of the
Plan, the Administrator is authorized to:

(a) Interpret the provisions of the Plan and all Stock Rights and to make all
rules and determinations which it deems necessary or advisable for the
administration of the Plan;

(b)Determine which Employees, directors and Consultants shall be granted Stock
Rights;

(c)Determine the number of Shares for which a Stock Right or Stock Rights shall
be granted, provided, however, that in no event shall:

(i) Stock Rights with respect to more than 500,000 Shares be granted to any
Participant in any fiscal year; and

(ii) the aggregate grant date fair value of Shares to be granted to any
non-employee director under the Plan in any calendar year may not exceed
$500,000; provided however that the foregoing limitation shall not apply to
Stock Rights made pursuant to an election to receive equity in lieu of cash for
all or a portion of fees received for service on the Board of Directors or any
Committee thereof.

(d)Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted; provided, however, that except in the case of death, disability or
Change of Control, Stock Rights shall not vest, and any right of the Company to
restrict or require Shares subject to a Stock Grant shall not lapse, less than
one year from the date of grant and no dividends or dividend equivalents shall
be paid on any Stock Right prior to the vesting of the underlying Shares;

(e)Amend any term or condition of any outstanding Stock Right, provided that no
such change shall impair the rights of a Participant under any grant previously
made without such Participant’s consent; provided however, the Administrator is
not authorized to accelerate the vesting schedule of an outstanding Stock Right
except in the case of death, disability or Change of Control; and

(f)Adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax or other laws applicable to the Company, any Affiliate or to
Participants or to otherwise facilitate the administration of the Plan, which
sub-plans may include additional restrictions or conditions applicable to Stock
Rights or Shares issuable pursuant to a Stock Right;

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of potential tax
consequences under Section 409A of the Code.  Subject to the foregoing, the
interpretation and construction by the Administrator of any provisions of the
Plan or of any Stock Right granted under it shall be final, unless otherwise
determined by the Board of Directors, if the Administrator is the Committee.  In
addition, if the

 

--------------------------------------------------------------------------------



Administrator is the Committee, the Board of Directors may take any action under
the Plan that would otherwise be the responsibility of the Committee.

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time.  Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any director of the
Company or to any “officer” of the Company (as defined by Rule 16a-1 under the
Exchange Act).

5.         ELIGIBILITY FOR PARTICIPATION.

The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted.  Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right.  The granting of any Stock Right to any individual
shall neither entitle that individual to, nor disqualify him or her from,
participation in any other grant of Stock Rights or any grant under any other
benefit plan established by the Company or any Affiliate for Employees,
directors or Consultants.

6.

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANTS.

Each Restricted Stock Grant to a Participant shall state the principal terms in
an Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant.  The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

(a)Each Agreement shall state the purchase price per share, if any, of the
Shares covered by each Restricted Stock Grant, which purchase price shall be
determined by the Administrator but shall not be less than the minimum
consideration required by the Delaware General Corporation Law, if any, on the
date of grant of the Restricted Stock Grant;

(b)Each Agreement shall state the number of Shares to which the Restricted Stock
Grant pertains;

(c)Each Agreement shall include the terms of any right of the Company to
restrict or reacquire the Shares subject to the Restricted Stock Grant,
including the time and events upon which such rights shall accrue and the
purchase price therefor, if any within the parameters set forth in the Plan; and

 

--------------------------------------------------------------------------------



(d)Dividends (other than stock dividends to be issued pursuant to Section 18 of
the Plan) may accrue but shall not be paid prior to the time, and only to the
extent that, the restrictions or rights to reacquire the Shares subject to the
Restricted Stock Grant lapse.

7.

TERMS AND CONDITIONS OF restricted stock unit awards.  

Each Restricted Stock Unit Award to a Participant shall state the principal
terms in an Agreement duly executed by the Company and, to the extent required
by law or requested by the Company, by the Participant.  The Agreement shall be
in a form approved by the Administrator and shall contain terms and conditions
which the Administrator determines to be appropriate and in the best interest of
the Company. Each Agreement shall include the terms of any right of the Company
including the right to terminate the Restricted Stock Unit Award without the
issuance of Shares, the terms of any vesting conditions within the parameters
set forth in the Plan, or events upon which Shares shall be issued provided that
dividends (other than stock dividends to be issued pursuant to Section 18 of the
Plan) or dividend equivalents may accrue but shall not be paid prior to and only
to the extent that, the Shares subject to the Restricted Stock Unit Award vest.

The Company intends that the Plan and any Restricted Stock Unit Awards granted
hereunder be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Restricted Stock Unit Award
(and applicable investment earnings) shall not be included in income under
Section 409A of the Code.  Any ambiguities in the Plan shall be construed to
effect the intent as described in this Paragraph 7.

8.

Payment in connection with the issuance OF RESTRICTED STOCK GRANTS AND ISSUE OF
SHARES for STOCK RIGHTS.

Any Restricted Stock Grant requiring payment of a purchase price for the Shares
as to which such Restricted Stock Grant is being granted shall be made (a) in
United States dollars in cash or by check, or (b) at the discretion of the
Administrator, through delivery of shares of Common Stock held for at least six
months (if required to avoid negative accounting treatment) and having a Fair
Market Value equal as of the date of payment to the purchase price of the
Restricted Stock Grant, or (c) at the discretion of the Administrator, by any
combination of (a) and (b) above; or (d) at the discretion of the Administrator,
by payment of such other lawful consideration as the Administrator may
determine.

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Right was made to the Participant (or
to the Participant’s Survivors, as the case may be), subject to any escrow
provision set forth in the applicable Agreement.  In determining what
constitutes “reasonably promptly,” it is expressly understood that the issuance
and delivery of the Shares may be delayed by the Company in order to comply with
any law or regulation (including, without limitation, state securities or “blue
sky” laws) which requires the Company to take any action with respect to the
Shares prior to their issuance.

 

--------------------------------------------------------------------------------



9.

RIGHTS AS A SHAREHOLDER.

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
issuance of Shares as set forth in any Agreement and tender of the aggregate
purchase price, if any, for the Shares being purchased, and registration of the
Shares in the Company’s share register in the name of the Participant.

10.

ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value.  The designation of a beneficiary of a
Stock Right by a Participant, with the prior approval of the Administrator and
in such form as the Administrator shall prescribe, shall not be deemed a
transfer prohibited by this Paragraph.  Except as provided above during the
Participant’s lifetime, a Stock Right shall only be exercisable by or issued to
such Participant (or his or her legal representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
any Stock Right or of any rights granted thereunder contrary to the provisions
of this Plan, or the levy of any attachment or similar process upon a Stock
Right, shall be null and void.

11.

EFFECT OF TERMINATION OF SERVICE ON UNACCEPTED RESTRICTED STOCK GRANTS AND
RESTRICTED STOCK UNIT AWARDS.

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Restricted Stock Grant or a Restricted Stock Unit
Award and paid the purchase price, if required, such grant shall terminate.

For purposes of this Paragraph 11 and Paragraph 12 below, a Participant to whom
a Stock Right has been issued under the Plan who is absent from work with the
Company or with an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide.

In addition, for purposes of this Paragraph 11 and Paragraph 12 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

 

--------------------------------------------------------------------------------



12.

EFFECT ON RESTRICTED STOCK GRANTS AND RESTRICTED STOCK UNIT AWARDS OF
TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR DISABILITY.

Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service for any reason (whether as an Employee, director or
Consultant), other than termination for Cause, Disability, or death for which
events there are special rules in Paragraphs 13, 14, and 15, below, before all
forfeiture provisions or Company rights of repurchase shall have lapsed, then
the Company shall have the right to cancel or repurchase that number of Shares
subject to a Restricted Stock Grant as to which the Company’s forfeiture or
repurchase rights have not lapsed or cancel a Restricted Stock Unit Award
without the issuance of any additional Shares thereunder.

13.

EFFECT ON RESTRICTED STOCK GRANTS AND RESTRICTED STOCK UNIT AWARDS OF
TERMINATION OF SERVICE FOR CAUSE.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause:

(a)All Shares subject to any Restricted Stock Grant that remain subject to
forfeiture provisions or as to which the Company shall have a repurchase right
and Restricted Stock Unit Awards for which Shares have not been issued shall be
immediately forfeited to the Company as of the time the Participant is notified
his or her service is terminated for Cause.

(b)Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination.  If the Administrator determines, subsequent
to a Participant’s termination of service, that either prior or subsequent to
the Participant’s termination the Participant engaged in conduct which would
constitute Cause, then all Shares subject to any Restricted Stock Grant that
remained subject to forfeiture provisions or as to which the Company had a
repurchase right and Restricted Stock Unit Awards for which Shares have not been
issued on the date of termination shall be immediately forfeited to the Company.

 

--------------------------------------------------------------------------------



14.EFFECT ON RESTRICTED STOCK GRANTS AND RESTRICTED STOCK UNIT AWARDS OF
TERMINATION OF SERVICE FOR DISABILITY.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if a Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate by reason of Disability:  to the extent the
forfeiture provisions or the Company’s rights of repurchase have not lapsed on
the date of the Participant’s termination due to Disability, they shall be
exercisable; provided, however, that in the event such forfeiture provisions or
rights of repurchase lapse periodically, such provisions or rights shall lapse
to the extent of a pro rata portion of the Shares subject to such Stock Right
through the date of the Participant’s termination due to Disability as would
have lapsed had the Participant not been terminated due to Disability.  The
proration shall be based upon the number of days accrued prior to the date of
the Participant’s termination due to Disability.

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

15.

EFFECT ON RESTRICTED STOCK GRANTS AND RESTRICTED STOCK UNIT AWARDS OF DEATH
WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply in the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate:  to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of death, they shall lapse in full on the Participant’s date
of death.

16.

PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue the Shares under the Plan unless and until the following conditions have
been fulfilled:

(a)    The person who receives a Stock Right shall warrant to the Company, prior
to the receipt of such Shares, that such person is acquiring such Shares for his
or her own account, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the person
acquiring such Shares shall be bound by the provisions of the following legend
(or a legend in substantially similar form) which shall be endorsed upon the
certificate evidencing the Shares issued pursuant to such Stock Right:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or

 

--------------------------------------------------------------------------------



(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and (2)
there shall have been compliance with all applicable state securities laws.”

(b)At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued in compliance with the
Securities Act without registration thereunder.

17.

DISSOLUTION OR LIQUIDATION OF THE COMPANY.

If the rights of a Participant or a Participant’s Survivors have not otherwise
terminated and expired, the Participant or the Participant’s Survivors will have
the right immediately prior to such dissolution or liquidation to accept any
Stock Right to the extent that the Stock Right is exercisable or subject to
acceptance as of the date immediately prior to such dissolution or
liquidation.  Upon the dissolution or liquidation of the Company, all Restricted
Stock Grants and Restricted Stock Unit Awards which have not been accepted, to
the extent required under the applicable Agreement, will terminate and become
null and void and any outstanding Restricted Stock Unit Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

18.

ADJUSTMENTS.

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement.

(a)    Stock Dividends and Stock Splits.  If (i) the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the purchase price per share, to reflect such events.  The number
of Shares subject to the limitations in Paragraph 3(a) and 4(c) shall also be
proportionately adjusted upon the occurrence of such events.

(b)     Corporate Transactions.  If the Company is to be consolidated with or
acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall:

(i)as to outstanding Restricted Stock Unit Awards, either (a) make appropriate
provision for the continuation of such Restricted Stock Unit Awards by
substituting on an

 

--------------------------------------------------------------------------------



equitable basis for the Shares then subject to such Restricted Stock Unit Awards
either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Corporate Transaction or securities of any
successor or acquiring entity; or (b) terminate such Restricted Stock Unit
Awards in exchange for payment of an amount equal to the consideration payable
upon consummation of such Corporate Transaction to a holder of the number of
shares of Common Stock which would have been issued pursuant to such Restricted
Stock Unit Award.  For purposes of determining the payments to be made in the
case of a Corporate Transaction the consideration for which, in whole or in
part, is other than cash, the consideration other than cash shall be valued at
the fair value thereof as determined in good faith by the Board of Directors.

(ii)as to outstanding Restricted Stock Grants either, (a) make appropriate
provision for the continuation of such Restricted Stock Grants on the same terms
and conditions by substituting on an equitable basis for the Shares then subject
to such Restricted Stock Grants either the consideration payable with respect to
the outstanding Shares of Common Stock in connection with the Corporate
Transaction or securities of any successor or acquiring entity; or (b) terminate
such Restricted Stock Grants in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares of Common Stock comprising such Restricted Stock
Grant; and

In taking any of the actions permitted under this Paragraph 18(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically. The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Paragraph 18, including, but not
limited to the effect of any, Corporate Transaction or Change of Control and,
subject to Paragraph 4, its determination shall be conclusive.

(c)   Recapitalization or Reorganization.  In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant shall be
entitled to receive after the recapitalization or reorganization for the price
paid, if any, the number of replacement securities which would have been
received if such Shares had been issued prior to such recapitalization or
reorganization.

19.

ISSUANCES OF SECURITIES.

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights.  Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

20.

FRACTIONAL SHARES.

 

--------------------------------------------------------------------------------



No fractional shares shall be issued under the Plan and the Participant shall
receive from the Company cash in lieu of such fractional shares equal to the
Fair Market Value thereof.

21.

WITHHOLDING.

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act withholdings or other amounts are required
by applicable law or governmental regulation to be withheld from the
Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law).  For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date.  If the Fair Market Value of the shares withheld is
less than the amount of payroll withholdings required, the Participant may be
required to advance the difference in cash to the Company or the Affiliate
employer.  

22.

TERMINATION OF THE PLAN.

The Plan will terminate on September 14, 2027, the date which is ten years from
the earlier of the date of its adoption by the Board of Directors and the date
of its approval by the shareholders of the Company.  The Plan may be terminated
at an earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such
termination.  Termination of the Plan shall not affect any Stock Rights
theretofore granted.

23.

AMENDMENT OF THE PLAN AND AGREEMENTS.

The Plan may be amended by the shareholders of the Company.  The Plan may also
be amended by the Administrator; provided that any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder
approval.  Any modification or amendment of the Plan shall not, without the
consent of a Participant, adversely affect his or her rights under a Stock Right
previously granted to him or her.  With the consent of the Participant affected,
the Administrator may amend outstanding Agreements in a manner which may be
adverse to the Participant but which is not inconsistent with the Plan.  In the
discretion of the Administrator, outstanding Agreements may be amended by the
Administrator in a manner which is not adverse to the Participant.

24.

EMPLOYMENT OR OTHER RELATIONSHIP.

 

--------------------------------------------------------------------------------



Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

25.

SECTION 409A.

If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his separation from service, to the extent any payment under this Plan or
pursuant to the grant of a Restricted Stock Unit Award constitutes deferred
compensation (after taking into account any applicable exemptions from Section
409A of the Code), and to the extent required by Section 409A of the Code, no
payments due under this Plan or pursuant to a Restricted Stock Unit Award may be
made until the earlier of: (i) the first day of the seventh month following the
Participant’s separation from service, or (ii) the Participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the Participant’s separation from service.

The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof, but neither the Administrator nor any member of
the Board, nor the Company nor any of its Affiliates, nor any other person
acting hereunder on behalf of the Company, the Administrator or the Board shall
be liable to a Participant or any Survivor by reason of the acceleration of any
income, or the imposition of any additional tax or penalty, with respect to a
Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise.

26.

INDEMNITY.

Neither the Board nor the Administrator, nor any members of either, nor any
employees of the Company or any parent, subsidiary, or other Affiliate, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with their responsibilities with respect to this
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its parent or
subsidiaries in respect of any claim, loss, damage, or expense (including
reasonable counsel fees) arising from any such act, omission, interpretation,
construction or determination to the full extent permitted by law.

27.

CLAWBACK.

Notwithstanding anything to the contrary contained in this Plan, the Company may
recover from a Participant any compensation received from any Stock Right
(whether or not settled) or cause a Participant to forfeit any Stock Right
(whether or not vested) in the event that the Company’s Clawback Policy then in
effect is triggered.

 

--------------------------------------------------------------------------------



28.

GOVERNING LAW.

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

 